SAVOY, Judge.
This matter is on appeal by the defendant from a money judgment in the sum of $225.00 granted by the Judge of the City Court of Sulphur, Ward 4, Calcasieu Parish, Louisiana.
The trial judge labeled his written reasons for judgment as a judgment and combined the written reasons for judgment together with the judgment.
This was possible prior to the adoption of the Louisiana Code of Civil Procedure.
Since the enactment of the Louisiana Code of Civil Procedure, when written reasons for the judgment are assigned, they shall be set out in an opinion separate from the judgment. See LSA-C.C.P. Article 1918.
*429Rather than dismiss this appeal on our own motion, we hereby remand the case to the lower court so that the judge may render a separate decree as provided by LSA-C.C.P. Article 1918. After this is done and the record has been received, this Court will decide the case on its merits without further argument or submission of briefs by counsel.
For the reasons assigned the case is remanded to the lower court for the signing of a judgment in this matter as provided for by LSA-C.C.P. Article 1918. Costs to await final determination of the matter.
Remanded.